     Case 2:18-cv-01479-KOB-HNJ Document 169 Filed 03/25/19 Page 1 of 3              FILED
                                                                            2019 Mar-25 AM 08:24
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                IN THE UNITED STATED DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ROCHE DIAGNOSTICS CORP.,               )
et al.,                                )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                           Case No. 2:18-cv-01479-KOB
                                       )
PRIORITY HEALTHCARE CORP.,             )
et al.,                                )
                                       )
      Defendants.                      )



                         MOTION TO WITHDRAW
      Harlan I. Prater IV moves the Honorable Court for an Order withdrawing as

counsel of record for defendants Geneva Owalt, Melissa “Missy” Sheffield, and

Ashley Tigrett. Defendants Geneva Owalt, Melissa “Missy” Sheffield, and Ashley

Tigrett will not be prejudiced by the withdrawal and will continue to be

represented by William C. Athanas of the law firm of Waller Lansden Dortch &

Davis, LLP.


                                    Respectfully submitted,


                                    /s/ Harlan I. Prater IV
                                    One of the Attorneys for Defendants Priority
                                    Healthcare Corporation; Priority Care
                                    Pharmacy, LLC; Amory Priority Care
                                    Pharmacy, LLC; Priority Care Pharmacy
Case 2:18-cv-01479-KOB-HNJ Document 169 Filed 03/25/19 Page 2 of 3



                              Services, LLC; Priority Care Medical
                              Supply, LLC; Priority Care Pharmacy
                              Solutions, LLC; Amory Discount Pharmacy,
                              LLC; Priority Care Pharmacy at Cotton Gin
                              Point, LLC; Priority Care Pharmacy 2, LLC;
                              Jasper Express Care Pharmacy LLC;
                              Vincent Priority Care Pharmacy, LLC;
                              Vincent Express Care Pharmacy, LLC;
                              Vickers Priority Care Pharmacy, LLC;
                              Carbon Hill Express Care Pharmacy, LLC;
                              Bowie’s Priority Care Pharmacy, LLC;
                              Bowie’s Express Care Pharmacy, LLC;
                              B&K Priority Care Pharmacy, LLC; B&K
                              Express Care Pharmacy, LLC; Tombigbee
                              Pharmacy, LLC; Main Street Drugs, LLC;
                              Medical Park Pharmacy, Inc.; Medical Park
                              Discount Pharmacy, LLC; Burns Drugstore,
                              Inc.; Burns Discount Drug Store, LLC;
                              Ozark Family Pharmacy, LLC; Medpoint
                              Advantage, LLC; Medpoint Pharmacy
                              Benefit Managers, LLC; Konie Minga;
                              Phillip Anthony Minga; Wesley Minga;
                              Christopher Daniel Knotts; Daniel Baker;
                              Geneva Oswalt; Melissa “Missy” Sheffield;
                              and Ashley Tigrett (“Defendants”)
    Case 2:18-cv-01479-KOB-HNJ Document 169 Filed 03/25/19 Page 3 of 3



OF COUNSEL:
Harlan I. Prater IV
hprater@lightfootlaw.com
Jackson R. Sharman III
jsharman@lightfootlaw.com
Wesley B. Gilchrist
wgilchrist@lightfootlaw.com
Jeffrey P. Doss
jdoss@lightfootlaw.com
Amie A. Vague
avague@lightfootlaw.com
Christine E. Gwinn-Ross
cgwinn@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, LLC
400 20th Street North
Birmingham, AL 35203
(205) 581-0700
(205) 581-0799 (facsimile)

        And

Derrelle M. Janey (PHV)
djaney@gottliebbjaney.com
Annie M. Friedman (PHV)
afriedman@gottliebbjaney.com
GOTTLIEB & JANEY LLP
111 Broadway Street, Suite 701
New York, New York 10006
(212) 566-7766
(212) 374-1506 (facsimile)

                       CERTIFICATE OF SERVICE

      I hereby certify that on March 25, 2019, a true and correct copy of the
foregoing was electronically filed with the Clerk of the Court using the CM/ECF
system, which will serve a copy upon all counsel of record.
                                       /s/ Harlan I. Prater IV
                                       Of Counsel
